


Exhibit 10.1
Kilroy Realty Corporation
Employment Agreement for Jeffrey C. Hawken
(as amended and restated as of January 1, 2013)
Kilroy Realty Corporation
Employment Agreement for Jeffrey C. Hawken
 
 
 
Page
 
 
 
 
1
Employment.
1
 
 
 
 
2
Term.
1
 
 
 
 
3
Offices and Duties
2
 
(a)
Generally
2
 
(b)
Devotion of Time and Effort
2
 
(c)
Place of Employment
2
 
 
 
 
4
Salary and Annual Incentive Compensation
2
 
(a)
Base Salary
2
 
(b)
Annual Incentive Compensation
3
 
(c)
Options and Restricted Stock Units
3
 
 
 
 
5
Compensation Plans, Benefits, Deferred Compensation and Expense Reimbursement
3
 
(a)
Executive Compensation Plan
3
 
(b)
Employee and Executive Benefit Plans
4
 
(c)
Deferral of Compensation
5
 
(d)
Reimbursement of Expenses
5
 
(e)
Office, Staff and Equipment
5
 
(f)
Company Registration Obligations
5
 
(g)
Limitations Under Code Section 409A
5
 
 
 
 
6
Termination Due to Retirement, Death, or Disability
7
 
(a)
Retirement
7
 
(b)
Death
8
 
(c)
Disability
9
 
(d)
Other Terms of Payment Following Retirement, Death, or Disability
10
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 


i

--------------------------------------------------------------------------------




7
Termination of Employment for Reasons Other Than Retirement, Death, or
Disability.
11
 
(a)
Termination by the Company for Cause
11
 
(b)
Termination by Executive Other Than For Good Reason
11
 
(c)
Termination by the Company Without Cause
12
 
(d)
Termination by Executive for Good Reason
13
 
(e)
Other Terms Relating to Certain Terminations of Employment
13
 
 
 
 
8
Definitions Relating to Termination Events.
14
 
(a)
"Annual Incentives"
14
 
(b)
"Cause"
14
 
(c)
"Change in Control"
15
 
(d)
"Compensation Accrued at Termination"
16
 
(e)
"Disability"
17
 
(f)
"Good Reason"
17
 
(g)
"Partial Year Bonus"
18
 
(h)
Intentionally omitted
19
 
(i)
"Reasonably Anticipated Performance"
19
 
(j)
"Severance Period"
19
 
 
 
 
9
Payment of Financial Obligations
19
 
 
 
 
10
Rabbi Trust Obligation; Excise Tax-Related Provisions.
19
 
(a)
Rabbi Trust Funding
19
 
(b)
Parachute Payments-Best After-Tax Result
20
 
 
 
 
11
Non-Competition and Non-Disclosure; Executive Cooperation; Non-Disparagement.
21
 
(a)
Noncompetition Agreement
21
 
(b)
Non-Solicitation
21
 
(c)
Non-Disclosure; Ownership of Work
21
 
(d)
Cooperation With Regard to Litigation
21
 
(e)
Non-Disparagement
22
 
(f)
Release of Employment Claims
22
 
(g)
Forfeiture of Outstanding Options and Other Equity Awards
22
 
(h)
Survival
23
 
(i)
Remedies
23
 
 
 
 
12
Governing Law; Disputes; Arbitration
23
 
(a)
Governing Law
23
 
(b)
Reimbursement of Expenses in Enforcing Rights
24
 
(c)
Arbitration
24
 
(d)
Interest on Unpaid Amounts
25
 
(e)
LIMITATION ON LIABILITIES
25
 
(f)
WAIVER OF JURY TRIAL
25
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 


ii

--------------------------------------------------------------------------------




 
 
 
 
13
Miscellaneous
25
 
(a)
Integration
25
 
(b)
Successors; Transferability
26
 
(c)
Beneficiaries
26
 
(d)
Notices
26
 
(e)
Reformation
27
 
(f)
Headings
27
 
(g)
No General Waivers
27
 
(h)
No Obligation To Mitigate
27
 
(i)
Offsets; Withholding
27
 
(j)
Successors and Assigns
28
 
(k)
Counterparts
28
 
(l)
Due Authority and Execution
28
 
(m)
Representations of Executive
28
 
 
 
 
14
D&O Insurance
28
















iii

--------------------------------------------------------------------------------




Kilroy Realty Corporation
Employment Agreement for Jeffrey C. Hawken


(as amended and restated as of January 1, 2013)
THIS EMPLOYMENT AGREEMENT by and between KILROY REALTY CORPORATION, a Maryland
corporation (the “Company”), Kilroy Realty, L.P., a Delaware limited partnership
(the “Operating Partnership”) and Jeffrey C. Hawken (“Executive”) effective as
of January 1, 2007, is amended and restated as of January 1, 2013 (the
“Effective Date”). This Employment Agreement (the “Agreement”), as amended,
supersedes and replaces in its entirety Executive's Employment Agreement,
effective as of January 1, 2007, with the Company and Operating Partnership,
including any addendums thereto, and all other prior employment agreements with
the Company and/or the Operating Partnership (the “Prior Employment
Agreements”).
W I T N E S S E T H
WHEREAS, the Company desires to continue to employ Executive as Executive Vice
President and Chief Operating Officer of the Company, and Executive desires to
continue in such employment on the terms and conditions herein set forth.
NOW, THEREFORE, in consideration of the foregoing, the mutual covenants
contained herein, and other good and valuable consideration, the receipt and
adequacy of which the Company and Executive each hereby acknowledge, the Company
and Executive hereby agree as follows:
1.
Employment.

The Company and Operating Partnership hereby agree to continue to employ
Executive as their Executive Vice President and Chief Operating Officer, and
Executive hereby agrees to accept and continue in such employment during the
Term as defined in Section 2 (subject to Section 7(c)) and to serve in such
capacities from and after the Effective Date, upon the terms and conditions set
forth in this Agreement. The allocation of the rights and obligations between
the Company and the Operating Partnership shall be determined by separate
agreement of those parties. For purposes of this Agreement, the term “Company”
shall be understood to include the Operating Partnership, unless the context
otherwise requires.
2.
Term.

The term of employment of Executive under this Agreement (the “Term”) shall be
the period commencing on the Effective Date and ending on December 31, 2015,
except that the Term will end at a date, prior to the end of such period,
specified in Section 6 or 7 in the event of termination of Executive's
employment.

1

--------------------------------------------------------------------------------


3.
Offices and Duties.

The provisions of this Section 3 will apply during the Term, except as otherwise
provided in Section 7(c):
(a)Generally. Executive shall serve as the Executive Vice President and Chief
Operating Officer of the Company. In any and all such capacities, Executive
shall report only to the Chief Executive Officer of the Company. Executive shall
have and perform such duties, responsibilities, and authorities as are customary
for the executive vice president and chief operating officer of a publicly held
corporation of the size, type, and nature of the Company as they may exist from
time to time and consistent with such position and status. In addition, if the
Company and Executive mutually agree, Executive may serve the Company and its
subsidiaries and affiliates in other offices and capacities; provided that, if
Executive's service in any such additional office or capacity ceases, such
cessation shall have no effect on the compensation payable hereunder.


(b)Devotion of Time and Effort. Executive shall devote substantially all of his
business time and attention, and his best efforts, abilities, experience, and
talent, to the positions of Executive Vice President and Chief Operating Officer
and for the businesses of the Company without commitment to other business
endeavors, except that Executive (i) may make personal investments which are not
in conflict with his duties to the Company and manage personal and family
financial and legal affairs, (ii) may undertake public speaking engagements, and
(iii) may serve as a director of (or similar position with) any educational,
charitable, community, civic, religious, or similar type of organization, or,
with the approval of the Board of Directors of the Company (the “Board”), a
for-profit business, provided, however, serving as a director of a for-profit
business in which the Executive is engaged pursuant to subsection (iv) shall not
require the approval of the Board and (iv) may engage in for-profit activities,
which activities may include real estate development activities in regions in
which the Company is not engaged in business and non-competitive activities in
areas with which the Company is not involved and which are not in conflict with
the Company's activities, so long as such activities listed in clauses (i)
through (iv) do not preclude or render unlawful Executive's employment or
service to the Company or otherwise materially inhibit the performance of
Executive's duties under this Agreement or impair the business of the Company or
its subsidiaries.


(c)Place of Employment. Executive's principal place of employment shall be at
the Company's principal executive offices in Los Angeles, California.


4.
Salary and Annual Incentive Compensation.

As partial compensation for the services to be rendered hereunder by Executive,
the Company agrees to pay to Executive during the Term the compensation set
forth in this Section 4.
(a)Base Salary. The Company will pay to Executive during the Term a base salary
at the annual rate of $675,000, payable commencing at the beginning of the Term
in accordance with the Company's usual payroll practices with respect to senior
executives (except to the extent deferred under Section 5(c)). Executive's
annual base salary shall be reviewed by the Executive Compensation Committee of
the Board (the “Committee”) each year of the Term, beginning in 2014, and may be
increased above, but may not be reduced below, the then-current rate of such
base salary. For purposes of this Agreement, “Base Salary” means Executive's
then-current base salary.

2

--------------------------------------------------------------------------------




(b)Annual Incentive Compensation. During the Term, Executive will be eligible to
receive an annual cash award (the “Annual Cash Award”) and an annual stock
incentive award (the “Annual Stock Incentive”) which shall offer to Executive an
opportunity to earn additional compensation based upon performance in amounts
determined by the Committee in accordance with the applicable plan; provided,
however, that (i) the annual target incentive opportunity for the Annual Cash
Award shall be not less than $1,350,000 (which $1,350,000 is the “Annual Cash
Target”), up to 25% of which may be payable, in the Company's sole discretion,
in Company stock, and (ii) the annual target incentive opportunity for the
Annual Stock Incentive shall be not less than $1,350,000 (which $1,350,000 is
the “Annual Stock Target”), up to 100% of which may be payable, in the Company's
sole discretion, in cash, in either case, for achievement of target level
performance, with the nature of the performance and the levels of performance
triggering payments of such target Annual Cash Award and target Annual Stock
Incentive for each year to be established through consultation between the Chief
Executive Officer of the Company and the Committee and communicated to Executive
during the first quarter of such year by the Committee. The Annual Cash Award
and the Annual Stock Incentive paid may be, in the discretion of the Committee,
more or less than the annual target incentive opportunity based on the Company's
actual performance in relation to the target level performance. In addition, the
Committee (or the Board) may determine, in its discretion, to increase
Executive's target incentive opportunity or provide an additional incentive
opportunity, in excess of the target incentive opportunity, payable for
performance in excess of or in addition to the performance required for payment
of the target incentive amounts. Any annual incentive compensation payable to
Executive shall be paid in accordance with the Company's usual practices with
respect to payment of incentive compensation to senior executives as set forth
in Section 5(g) (except to the extent deferred under Section 5(c)).


(c)Options and Restricted Stock Units. During the Term, Executive will be
provided with the opportunity to participate in the Company's long-term
incentive plan applicable to senior executives, as such plan may exist from time
to time (the “LTIP”). All decisions regarding the criteria to be used to
determine LTIP awards (which may consist of both corporate and individual
performance factors and metrics), the actual amount of the LTIP award, if any,
with respect to any LTIP performance period during the Term, the form of payment
of such awards (which may be in cash, shares of Company Stock, options to
purchase Company Stock, a combination of the foregoing or any other medium
chosen by the Committee) and interpretations of the terms of the LTIP shall be
made solely and exclusively by the Committee in its discretion.


5.
Compensation Plans, Benefits, Deferred Compensation, and Expense Reimbursement.



(a)Executive Compensation Plans. Executive shall be entitled during the Term to
participate, without discrimination or duplication, in all executive
compensation plans and programs intended for general participation by senior
executives of the Company, as presently in effect or as they may be modified or
added to by the Company from time to time, subject to the eligibility and other
requirements of such plans and programs.

3

--------------------------------------------------------------------------------


During the Term, Executive shall be eligible to participate in any
Outperformance Incentive Award plan (including any similar plan or other
substitute plan) that may be adopted by the Board in its sole discretion on
terms that are at least as favorable to those made available to other senior
executives of the Company in accordance with the terms of the applicable program
document.
(b)Employee and Executive Benefit Plans. Executive shall be entitled during the
Term to participate, without discrimination or duplication, in all employee and
executive benefit plans and programs of the Company, as presently in effect or
as they may be modified or added to by the Company from time to time, to the
extent such plans are generally available to other senior executives or
employees of the Company, subject to the eligibility and other requirements of
such plans and programs, including, without limitation, plans providing
retirement benefits, medical insurance, life insurance, disability insurance,
and accidental death or dismemberment insurance, as well as savings,
profit-sharing, 401(k) and stock ownership plans. In addition, Executive shall
be eligible to participate in and receive or participate in perquisites under
policies implemented by the Board and the Committee. It is understood that no
minimum level of perquisites is guaranteed hereunder, and that the Company may
make available compensation and benefits to one or more individual executives
that will not be deemed “generally available” to senior executives.


In furtherance of and not in limitation of the foregoing, during the Term:
(i)
Executive will participate as Executive Vice President and Chief Operating
Officer in all executive and employee vacation and time-off programs; provided
that Executive shall be entitled to a minimum of 25 business days of vacation
annually; and

(ii)
The Company shall pay or reimburse Executive for tax and financial planning
services subject to an annual maximum of $25,000 provided that such payment or
reimbursement by the Company shall be made no later than the fifteenth day of
the third month following the end of the calendar year in which Executive
incurred such expense; provided, further, that Executive shall have provided a
reimbursement request to the Company no later than 30 days prior to the date the
reimbursement is due; and

(iii)
The Company shall reimburse the executive for the cost of an annual physical
examination which is not paid for or reimbursed under the Company's medical
insurance, and Executive shall be required under this Agreement to undergo an
annual physical examination by a qualified medical doctor (MD); and

(iv)
The Company shall provide Executive with a reasonable automobile allowance
during the Term, subject to and on a basis consistent with Company policy
applicable to Executive on the Effective Date.


4

--------------------------------------------------------------------------------




(c)Deferral of Compensation. If the Company has in effect or adopts any deferral
program or arrangement permitting executives to elect to defer any compensation,
Executive will be eligible to participate in such program on terms no less
favorable than the terms of participation of any other senior executive officer
of the Company. Any plan or program of the Company which provides benefits based
on the level of salary, annual incentives, or other compensation of Executive
shall, in determining Executive's benefits, take into account the amount of
salary, annual incentives, or other compensation prior to any reduction for
voluntary contributions made by Executive under any deferral or similar
contributory plan or program of the Company, but shall not treat any payout or
settlement under such a deferral or similar contributory plan or program to be
additional salary, annual incentives, or other compensation for purposes of
determining such benefits, unless otherwise expressly provided under such plan
or program.


(d)Reimbursement of Expenses. The Company will promptly reimburse Executive for
all reasonable business expenses and disbursements incurred by Executive in the
performance of Executive's duties during the Term in accordance with the
Company's reimbursement policies as in effect from time to time.
(e)Office, Staff and Equipment. The Company agrees to provide to Executive such
staff, equipment and office space as is reasonably necessary for Executive to
perform his duties hereunder, subject to and on a basis consistent with Company
policy on the Effective Date.


(f)Company Registration Obligations. The Company will use its commercially
reasonable efforts to file with the Securities and Exchange Commission and
thereafter maintain the effectiveness of one or more registration statements
registering under the Securities Act of 1933, as amended (the “1933 Act”), the
offer and sale of shares by the Company to Executive pursuant to any stock
option or other equity-based awards granted to Executive under Company plans or
otherwise or, if shares are acquired by Executive in a transaction not involving
an offer or sale to Executive but resulting in the acquired shares being
“restricted securities” for purposes of the 1933 Act, registering the reoffer
and resale of such shares by Executive.


(g)Limitations Under Code Section 409A.


(i)
Anything in this Agreement to the contrary notwithstanding, if (A) on the date
of termination of Executive's employment with the Company or a subsidiary, any
of the Company's stock is publicly traded on an established securities market or
otherwise (within the meaning of Section 409A(a)(2)(B)(i) of the Internal
Revenue Code, as amended (the “Code”)), (B) Executive is determined to be a
“specified employee” within the meaning of Section 409A(a)(2)(B) of the Code,
(C) the payments exceed the amounts permitted to be paid pursuant to Treasury
Regulations section 1.409A-1(b)(9)(iii) and (D) such delay is required to avoid
the imposition of the tax set forth in Section 409A(a)(1) of the Code, as a
result of such termination, Executive would receive any payment that, absent the
application of this Section 5(g), would be subject to interest and additional
tax imposed pursuant to Section 409A(a) of the Code as a result of the
application of Section 409A(a)(2)(B)(i) of the Code, then no such payment shall
be payable prior to the date that is the earliest of (1) six (6) months and one
day after Executive's termination date, (2) Executive's death or (3) such other
date (the “Delay Period”) as will cause such payment not to be subject to such
interest and additional tax (with a catch-up payment equal to the sum of all
amounts that have been delayed to be made as of the date of the initial
payment). In particular, with respect to any lump sum payment otherwise required
hereunder, in the event of any delay in the payment date as a result of Section
409A(a)(2)(A)(i) and (B)(i) of the Code, the


5

--------------------------------------------------------------------------------


Company will adjust the payments to reflect the deferred payment date by
crediting interest thereon at the prime rate in effect at the time such amount
first becomes payable, as quoted by the Company's principal bank.


(ii)
To the extent that any benefits to be provided during the Delay Period are
considered deferred compensation under Section 409A of the Code provided on
account of a “separation from service,” and such benefits are not otherwise
exempt from Section 409A of the Code, Executive shall pay the cost of such
benefits during the Delay Period, and the Company shall reimburse Executive, to
the extent that such costs would otherwise have been paid by the Company or to
the extent that such benefits would otherwise have been provided by the Company
at no cost to Executive, the Company's share of the cost of such benefits upon
expiration of the Delay Period, and any remaining benefits shall be reimbursed
or provided by the Company in accordance with the procedures specified herein.



(iii)
In addition, other provisions of this Agreement or any other such plan
notwithstanding, the Company shall have no right to accelerate any such payment
or to make any such payment as the result of any specific event except to the
extent permitted under Section 409A of the Code.



(iv)
For purposes of Section 409A of the Code, each payment made after termination of
employment, including COBRA continuation reimbursement payments, will be
considered one of a series of separate payments.



(v)
A termination of employment shall not be deemed to have occurred for purposes of
any provision of this Agreement providing for the payment of any amounts or
benefits upon or following a termination of employment unless such termination
is also a “separation from service” within the meaning of Section 409A of the
Code and, for purposes of any such provision of this Agreement, references to a
“termination,” “termination of employment” or like terms shall mean “separation
from service.”



(vi)
Any amount that Executive is entitled to be reimbursed under this Agreement that
may be treated as taxable compensation will be reimbursed to Executive as
promptly as practical and in any event not later than sixty (60) days after the
end of the calendar year in which the expenses are incurred; provided that
Executive shall have provided a reimbursement request to the Company no later
than thirty (30) days prior to the date the reimbursement is due. The amount of
the expenses eligible for reimbursement during any calendar year will not affect
the amount of expenses for reimbursement in any other calendar year, except as
may be required pursuant to an arrangement providing for the reimbursement of
expenses referred to in Section 105(b) of the Code.



(vii)
The Company shall not be obligated to reimburse Executive for any tax penalty or
interest or provide a gross-up in connection with any tax liability of Executive
under Section 409A of the Code.


6

--------------------------------------------------------------------------------




(viii)
Any annual bonus that is earned pursuant to Section 4(b) shall be paid, whether
in cash or equity as provided above, between January 1 and March 15 of the year
following the year for which such annual bonus was earned; provided, however,
that if the Board shall determine that it is administratively impracticable,
which may include inability of the Company to gain certification of its
financial statements, to make such annual bonus payment by March 15, any such
payment shall be made as soon as reasonably practicable after such period and in
no event later than December 31 of the year following the year for which such
annual bonus was earned.



(ix)
Whenever a payment under this Agreement specifies a payment period with
reference to a number of days (e.g., “payment shall be made within thirty (30)
days following the date of termination”), except as specifically provided
herein, the actual date of payment within the specified period shall be within
the sole discretion of the Company.



(x)
Unless this Agreement provides a specified and objectively determinable payment
schedule to the contrary, to the extent that any payment of base salary or other
compensation is to be paid for a specified continuing period of time beyond the
date of termination of Executive's employment, the payments of such base salary
or other compensation shall be made in accordance with the Company's payroll
practices (or other similar term) or, if not payable in accordance with the
Company's payroll practices, on a monthly basis.



6.
Termination Due to Retirement, Death, or Disability.



(a)Retirement. Executive may elect to terminate employment hereunder by
retirement at or after age 65, or at such earlier age as may be approved by the
Board, with at least 30 years of service with the Company or its predecessors
(in either case, “Retirement”) upon at least 30 days written notice to the
Company. At the time Executive's employment terminates due to Retirement, the
Term will terminate, all obligations of the Company and Executive under Sections
1 through 5 will immediately cease except for obligations which expressly
continue after termination of employment due to Retirement, and the Company will
pay Executive, and Executive will be entitled to receive, the following:


(i)
Executive's Compensation Accrued at Termination (as defined in Section 8(d));



(ii)
In lieu of any annual incentive compensation under Section 4(b) for the year in
which Executive's employment terminated, a Partial Year Bonus (as defined in
Section 8(g));



(iii)
A single severance payment in an amount equal to the sum of: (i) Executive's
Base Salary plus (ii) the average of the Annual Incentives (as defined in
Section 8(a)) for the prior five (5) calendar years;



(iv)
All equity awards (or portions thereof) held by Executive at termination that
vest based on time (not based on performance) shall be fully vested and, except
as otherwise provided herein, all other terms of such awards shall be governed
by the plans and programs and the agreements and other documents pursuant to
which such awards were granted (subject to the terms of this Agreement including
Section 11(g) hereof); and


7

--------------------------------------------------------------------------------


(v)
All other rights under any other compensatory or benefit plan, including any
deferral under Section 5(c), shall be governed by such plan. In addition, at
Company's expense, Executive and his spouse and dependent children shall be
entitled to continuation of health insurance coverage (i.e., medical, dental and
vision) under the Company's health plan(s) in which Executive was participating
on the date of termination or if such plan(s) have been terminated, in the
plan(s) in which senior executives of the Company participate for a period of
three (3) years after the date of Executive's Retirement.



(b)Death. In the event of Executive's death which results in the termination of
Executive's employment, the Term will terminate, all obligations of the Company
and Executive under Sections 1 through 5 will immediately cease except for
obligations which expressly continue after death, and the Company will pay
Executive's beneficiary or estate, and Executive's beneficiary or estate will be
entitled to receive, the following:


(i)
Executive's Compensation Accrued at Termination;



(ii)
In lieu of any annual incentive compensation under Section 4(b) for the year in
which Executive dies, a Partial Year Bonus (as defined in Section 8(g));



(iii)
A single severance payment in an amount equal to the sum of: (i) Executive's
Base Salary plus (ii) the average of the Annual Incentives (as defined in
Section 8(a)) for the prior five (5) calendar years. Such payment shall be in
addition to any life insurance payments to which Executive is otherwise entitled
and any other compensation earned by Executive hereunder;



(iv)
All equity awards held by Executive at termination that vest based on time shall
be fully vested and, except as otherwise provided herein, all other terms of
such awards shall be governed by the plans and programs and the agreements and
other documents pursuant to which such awards were granted (subject to Section
11(g) hereof);


8

--------------------------------------------------------------------------------




(v)
Any performance objectives upon which the earning of performance-based
restricted stock, RSUs, and other equity awards and other long-term incentive
awards (including cash awards and any Outperformance Incentive Award, but
excluding for purposes of this clause (v) any annual incentive compensation
payable pursuant to Section 4(b)) is conditioned shall be deemed to have been
met at the greater of (A) target level at the date of termination, or (B) actual
performance and Reasonably Anticipated Performance at the date of termination,
and such amounts shall become fully vested and non-forfeitable as a result of
termination of employment at the date of such termination, subject to the
discretion of the Committee to deem a higher level of performance to have been
achieved, and, except as otherwise provided herein, in other respects, such
awards shall be governed by the plans and programs and the agreements and other
documents pursuant to which such awards were granted; and



(vi)
All other rights under any other compensatory or benefit plan, including any
deferral under Section 5(c), shall be governed by such plan. In addition, at
Company's expense, Executive's spouse and dependent children shall be entitled
to continuation of health insurance coverage (i.e., medical, dental and vision)
under the Company's health plan(s) in which Executive was participating on the
date of termination or if such plan(s) have been terminated, in the plan(s) in
which senior executives of the Company participate for a period of three (3)
years after the date of Executive's death.



(c)Disability. The Company may terminate the employment of Executive hereunder
due to the Disability (as defined in Section 8(e)) of Executive. Upon
termination of employment, the Term will terminate, all obligations of the
Company and Executive under Sections 1 through 5 will immediately cease except
for obligations which expressly continue after termination of employment due to
Disability, and the Company will pay Executive, and Executive will be entitled
to receive, the following:


(i)
Executive's Compensation Accrued at Termination;



(ii)
In lieu of any annual incentive compensation under Section 4(b) for the year in
which Executive becomes disabled, a Partial Year Bonus (as defined in Section
8(g));



(iii)
A single severance payment in an amount equal to the sum of two times: (i)
Executive's Base Salary plus (ii) the average of the Annual Incentives (as
defined in Section 8(a)) for the prior five (5) calendar years. Such payment
shall be in addition to any disability insurance payments to which Executive is
otherwise entitled and any other compensation earned by Executive hereunder;



(iv)
All equity awards held by Executive at termination that vest based on time shall
be fully vested and, except as otherwise provided herein, all other terms of
such awards shall be governed by the plans and programs and the agreements and
other documents pursuant to which such awards were granted (subject to Section
11(g) hereof);


9

--------------------------------------------------------------------------------




(v)
Any performance objectives upon which the earning of performance-based
restricted stock, RSUs, and other equity awards and other long-term incentive
awards (including cash awards and any Outperformance Incentive Award, but
excluding for purposes of this clause (v) any annual incentive compensation
payable pursuant to Section 4(b) that is subject to subsection (ii) above) is
conditioned shall be deemed to have been met at the greater of (A) target level
at the date of termination, or (B) actual performance and Reasonably Anticipated
Performance at the date of termination, and such amounts shall become fully
vested and non-forfeitable as a result of termination of employment at the date
of such termination, subject to the discretion of the Committee to deem a higher
level of performance to have been achieved, and, except as otherwise provided
herein, in other respects, such awards shall be governed by the plans and
programs and the agreements and other documents pursuant to which such awards
were granted;



(vi)
Disability benefits shall be payable in accordance with the Company's plans,
programs and policies; and



(vii)
All other rights under any other compensatory or benefit plan, including any
deferral under Section 5(c), shall be governed by such plan. In addition, at
Company's expense, Executive and his spouse and dependent children shall be
entitled to continuation of health insurance coverage (i.e., medical, dental and
vision) under the Company's health plan(s) in which Executive was participating
on the date of termination or if such plan(s) have been terminated, in the
plan(s) in which senior executives of the Company participate for a period of
three (3) years after the date Executive's employment terminates.



(d)Other Terms of Payment Following Retirement, Death, or Disability. Nothing in
this Section 6 shall limit the benefits payable or provided in the event
Executive's employment terminates due to Retirement, death, or Disability under
the terms of plans or programs of the Company more favorable to Executive (or
his beneficiaries) than the benefits payable or provided under this Section 6
(except in the case of Annual Incentives in lieu of which amounts are paid
hereunder), including plans and programs adopted after the date of this
Agreement. Subject to Section 5(g), amounts payable under this Section 6
following Executive's termination of employment will be paid or commence, as
applicable, within fifty (50) days following such termination of employment,
and, except for the specific payment timing rule provided under Section 11(f),
with the exact date of payment or commencement determined in the sole discretion
of the Company. The Company shall have no obligation to pay any such amounts or
provide any such benefits in the event Executive's employment terminates due to
Retirement or Disability unless Executive complies with Section 11(f).

10

--------------------------------------------------------------------------------




7.
Termination of Employment For Reasons Other Than Retirement, Death, or
Disability.



(a)Termination by the Company for Cause. The Company may terminate the
employment of Executive hereunder for Cause (as defined in Section 8(b)) at any
time. At the time Executive's employment is terminated for Cause, the Term will
terminate, all obligations of the Company and Executive under Sections 1 through
5 will immediately cease, and the Company will pay Executive, and Executive will
be entitled to receive, the following:


(i)
Executive's Compensation Accrued at Termination;



(ii)
The vesting and exercisability of stock options, RSUs and other equity awards
held by Executive at termination and all other terms of such awards shall be
governed by the plans and programs and the agreements and other documents
pursuant to which such options, RSUs and other equity awards were granted
(subject to Section 11(g) hereof); and



(iii)
All other rights under any other compensatory or benefit plan, including any
deferral under Section 5(c), shall be governed by such plan. In addition, at
Executive's expense, Executive and his spouse and dependent children shall be
entitled to continuation of health insurance coverage under any applicable law.



(b)Termination by Executive Other Than For Good Reason. Executive may terminate
his employment hereunder voluntarily for reasons other than Good Reason (as
defined in Section 8(f)) at any time upon at least 30 days' written notice to
the Company. If in connection with the expiration of the Term, the Company
offers to extend the Term upon substantially the same (or better) compensation
and other terms as reflected in this Agreement, any decision by Executive not to
continue employment following the expiration of the Term pursuant to Section 2
hereof shall be deemed to be a termination of employment by Executive for
reasons other than Good Reason at the date of expiration of the Term. At the
time Executive's employment is terminated by Executive other than for Good
Reason, the Term will terminate, all obligations of the Company and Executive
under Sections 1 through 5 will immediately cease, and the Company will pay
Executive, and Executive will be entitled to the same compensation and rights
specified in Section 7(a).

11

--------------------------------------------------------------------------------




(c)Termination by the Company Without Cause. The Company may terminate the
employment of Executive hereunder without Cause upon at least 30 days' written
notice to Executive. If in connection with the expiration of the Term, the
Company fails to offer to extend the Term upon substantially the same (or
better) compensation and other terms as reflected in this Agreement, such
failure by the Company to offer to extend the Term pursuant to Section 2 hereof
shall be deemed to be a termination of Executive's employment by the Company
without Cause at the date of expiration of the Term and shall be subject to this
Section 7(c). At the time Executive's employment is terminated by the Company,
the Term will terminate, all remaining obligations of the Company and Executive
under Sections 1 through 5 will immediately cease (except as expressly provided
below), and the Company will pay Executive, and Executive will be entitled to
receive, the following:


(i)
Executive's Compensation Accrued at Termination;



(ii)
A single severance payment in cash in an aggregate amount equal to the sum of:
(i) three times Executive's Base Salary plus (ii) three times the average of the
Annual Incentives (as defined in Section 8(a)) for the prior five (5) calendar
years;



(iii)
In lieu of any annual incentive compensation under Section 4(b) for the year in
which Executive's employment terminates, a Partial Year Bonus (as defined in
Section 8(g));



(iv)
All equity awards held by Executive at termination which vest based on time
shall become vested and, except as otherwise provided herein, all other terms of
such awards shall be governed by the plans and programs and the agreements and
other documents pursuant to which such options were granted (subject to Section
11(g) hereof);



(v)
Any performance objectives upon which the earning of performance-based
restricted stock, RSUs, and other equity awards and other long-term incentive
awards (including cash awards and any Outperformance Incentive Award, but
excluding for purposes of this clause (v) any annual incentive compensation
payable pursuant to Section 4(b)) is conditioned shall be deemed to have been
met at the greater of (A) target level at the date of termination, or (B) actual
performance and Reasonably Anticipated Performance at the date of termination,
and such amounts shall become fully vested and non-forfeitable as a result of
termination of employment at the date of such termination, subject to the
discretion of the Committee to deem a higher level of performance to have been
achieved, and, except as otherwise provided herein, in other respects, such
awards shall be governed by the plans and programs and the agreements and other
documents pursuant to which such awards were granted;

(vi)
All deferral arrangements under Section 5(c) will be settled in accordance with
the plans and programs governing the deferral; and


12

--------------------------------------------------------------------------------




(vii)
All other rights under any other compensatory or benefit plan, including any
deferral under Section 5(c), shall be governed by such plan. In addition, at
Company's expense, Executive and his spouse and dependent children shall be
entitled to continuation of health insurance coverage (i.e., medical, dental and
vision) under the Company's health plan(s) in which Executive was participating
on the date of termination or if such plan(s) have been terminated, in the
plan(s) in which senior executives of the Company participate for a period of
three (3) years after the date Executive's employment terminates.



Payments and benefits under this Section 7(c) are subject to Section 5(g). In
particular, payments under Sections 7(c)(ii) and (iii) likely will be required
under Section 5(g) to be made at the date six (6) months and one day after
termination of employment.
(d)Termination by Executive for Good Reason. Executive may terminate his
employment hereunder for Good Reason upon 60 days' written notice to the
Company; provided, however, that, if the basis for such Good Reason is
correctible and the Company has corrected the basis for such Good Reason within
30 days after receipt of such notice, Executive may not then terminate his
employment for Good Reason with respect to the matters addressed in the written
notice, and therefore Executive's notice of termination will automatically
become null and void. At the time Executive's employment is terminated by
Executive for Good Reason (i.e., at the expiration of such notice period), the
Term will terminate, all obligations of the Company and Executive under Sections
1 through 5 will immediately cease (except as expressly provided below), and the
Company will pay Executive, and Executive will be entitled to receive, the same
compensation and rights specified in Section 7(c)(i) - (vii) and the text
following clause (vii).


If any payment or benefit under this Section 7(d) is based on Base Salary or
other level of compensation or benefits at the time of Executive's termination
and if a reduction in such Base Salary or other level of compensation or benefit
was the basis for Executive's termination for Good Reason, then the Base Salary
or other level of compensation in effect before such reduction shall be used to
calculate payments or benefits under this Section 7(d).
(e)Other Terms Relating to Certain Terminations of Employment. In the event
Executive's employment terminates for any reason set forth in Section 7(b)
through (d), Executive will be entitled to the benefit of any terms of plans or
agreements applicable to Executive which are more favorable than those specified
in this Section 7 (except without duplication of payments or benefits, including
in the case of Annual Incentives in lieu of which amounts are paid hereunder).
Except as otherwise provided under Section 5(g), amounts payable under this
Section 7 following Executive's termination of employment will be paid or
commence within fifty (50) days following such termination of employment, and,
except for the specific payment timing rule provided under Section 11(f), with
the exact date of payment or commencement determined in the sole discretion of
the Company. The Company shall have no obligation to pay any such amounts or
provide any such benefits unless Executive complies with Section 11(f).
References to the amount of compensation paid as salary and Annual Incentives in
previous years includes payments to Executive by the Company and Operating
Partnership in periods prior to the Effective Date.

13

--------------------------------------------------------------------------------




The Company and the Operating Partnership, and any successor(s) thereto, shall
use their commercially reasonable efforts to allow Executive to receive long
term capital gain treatment for federal income tax purposes for all interests
held by Executive in the Operating Partnership at the time of termination of
Executive's employment (provided, that, nothing herein shall prevent Company
from terminating Executive's employment), and the Company and the Operating
Partnership, and any successor(s) thereto, shall reasonably cooperate with
Executive to obtain favorable tax treatment for Executive with regard to all
interests held by Executive in the Operating Partnership.
8.
Definitions Relating to Termination Events.



(a)“Annual Incentives”. For purposes of this Agreement, Annual Incentives for a
calendar year shall mean the sum of:


(i)
The Annual Cash Target and the Annual Stock Target;



(ii)
The value of any equity compensation granted to Executive in such calendar year
other than pursuant to Section 4(b) (each a “Discretionary Equity Incentive”).
For example, if Executive is granted a Discretionary Equity Incentive in
calendar year 2013 that contains time and/or performance based vesting
conditions, the Discretionary Equity Incentive will be considered part of the
Annual Incentives for calendar year 2013, and



(iii)
Any cash incentive compensation earned by Executive, other than pursuant to
Section 4(b), with respect to a performance period that (x) exceeds one calendar
year and (y) ends during such calendar year (each a “Long-Term Cash Incentive”).
A Long-Term Cash Incentive shall be included as part of Annual Incentives for
the calendar year that includes the last day of the Long-Term Cash Incentive's
performance period, even if the amount of the incentive is determined and/or
paid in a later calendar year. For example, if Executive earns a Long-Term Cash
Incentive that is paid to Executive in calendar year 2016 and is based on a
performance period that includes calendar years 2012 through 2015, then such
Long-Term Cash Incentive will be considered part of the Annual Incentives for
calendar year 2015.



In no event shall any amount of compensation be counted as part of Annual
Incentives in more than one calendar year. The Discretionary Equity Incentive
shall be valued for purposes of the Annual Incentives based on its grant date
fair value, as determined under United States Financial Accounting Standards
Board Accounting Standards Codification Topic 718 or any successor provision.
(b)“Cause”. For purposes of this Agreement, “Cause” shall mean Executive's:


(i)
conviction for commission of a felony or a crime involving moral turpitude;


14

--------------------------------------------------------------------------------




(ii)
willful commission of any act of theft, fraud, embezzlement or misappropriation
against the Company or its subsidiaries or affiliates;



(iii)
willful and continued failure to substantially perform Executive's duties
hereunder (other than such failure resulting from Executive's incapacity due to
physical or mental illness or from Executive's unavailability due to
circumstances beyond his control), which failure is not remedied within 30
calendar days after written demand for substantial performance is delivered by
the Company which specifically identifies the manner in which the Company
believes that Executive has not substantially performed Executive's duties.



No act, or failure to act, on the part of Executive shall be deemed “willful”
unless done, or omitted to be done, by Executive not in good faith and without
reasonable belief that his action or omission was in the best interest of the
Company. Notwithstanding the foregoing, Executive shall not be deemed to have
been terminated for Cause unless and until there shall have been delivered to
Executive a copy of the resolution duly adopted by the affirmative vote of not
less than three-quarters (3/4) of the independent members of the Board at a
meeting of the Board (after reasonable notice to Executive and an opportunity
for Executive, together with Executive's counsel, to be heard before the Board)
finding that, in the good faith opinion of the Board, Executive was guilty of
conduct set forth above in this definition and specifying the particulars
thereof in detail.
(c)“Change in Control”. For purposes of this Agreement, a “Change in Control”
means the following:


(i)
A transaction or series of transactions (other than an offering of Stock to the
general public through a registration statement filed with the Securities and
Exchange Commission) whereby any “person” or related “group” of “persons” (as
such terms are used in Sections 13(d) and 14(d)(2) of the Securities Exchange
Act of 1934, as amended (the “Exchange Act”)) (other than the Company, any of
its subsidiaries, an employee benefit plan maintained by the Company or any of
its subsidiaries or a “person” that, prior to such transaction, directly or
indirectly controls, is controlled by, or is under common control with, the
Company) directly or indirectly acquires beneficial ownership (within the
meaning of Rule 13d-3 under the Exchange Act) of securities of the Company and
immediately after such acquisition possesses more than 50% of the total combined
voting power of the Company's securities outstanding immediately after such
acquisition; or



(ii)
During any period of two consecutive years, individuals who, at the beginning of
such period, constitute the Board together with any new director(s) (other than
a director designated by a person who shall have entered into an agreement with
the Company to effect a transaction described in Section 8(c)(i) hereof or
Section 8(c)(iii) hereof) whose election by the Board or nomination for election
by the Company's stockholders was approved by a vote of at least two-thirds of
the directors then still in office who either were directors at the beginning of
the two-year period or whose election or nomination for election was previously
so approved, cease for any reason to constitute a majority thereof; or




15

--------------------------------------------------------------------------------


(iii)
The consummation by the Company (whether directly involving the Company or
indirectly involving the Company through one or more intermediaries) of (x) a
merger, consolidation, reorganization, or business combination or (y) a sale or
other disposition of all or substantially all of the Company's assets in any
single transaction or series of related transactions or (z) the acquisition of
assets or stock of another entity, in each case other than a transaction:



(A)
Which results in the Company's voting securities outstanding immediately before
the transaction continuing to represent (either by remaining outstanding or by
being converted into voting securities of the Company or the person that, as a
result of the transaction, controls, directly or indirectly, the Company or
owns, directly or indirectly, all or substantially all of the Company's assets
or otherwise succeeds to the business of the Company (the Company or such
person, the “ Successor Entity “)) directly or indirectly, at least a majority
of the combined voting power of the Successor Entity's outstanding voting
securities immediately after the transaction, and;



(B)
After which no person or group (as such terms are used in Sections 13(d) and
14(d)(2) of the Exchange Act) beneficially owns (within the meaning of Rule
13d-3 under the Exchange Act) voting securities representing 50% or more of the
combined voting power of the Successor Entity; provided, however, that no person
or group shall be treated for purposes of this Section 8(c)(iii)(B) as
beneficially owning 50% or more of combined voting power of the Successor Entity
solely as a result of the voting power held in the Company prior to the
consummation of the transaction; or



(iv)
The Company's stockholders approve a liquidation or dissolution of the Company
and all material contingencies to such liquidation or dissolution have been
satisfied or waived.



(d)“Compensation Accrued at Termination”. For purposes of this Agreement,
“Compensation Accrued at Termination” means the following:


(i)
The unpaid portion of annual Base Salary at the rate payable, in accordance with
Section 4(a) hereof, at the date of Executive's termination of employment, pro
rated through such date of termination, payable in accordance with the Company's
regular pay schedule;


16

--------------------------------------------------------------------------------




(ii)
Except as otherwise provided in this Agreement, all earned and unpaid and/or
vested, nonforfeitable amounts owing or accrued at the date of Executive's
termination of employment under any compensation and benefit plans, programs,
and arrangements set forth or referred to in Sections 4(b) and 5(a) and 5(b)
hereof (including any earned and vested Annual Incentives) in which Executive
theretofore participated, payable in accordance with the terms and conditions of
the plans, programs, and arrangements (and agreements and documents thereunder)
pursuant to which such compensation and benefits were granted or accrued; and



(iii)
Reasonable business expenses and disbursements incurred by Executive prior to
Executive's termination of employment or contractually obligated prior to
Executive's termination of employment and incurred by Executive thereafter, to
be reimbursed to Executive, as authorized under Section 5(d), in accordance the
Company's reimbursement policies as in effect at the date of such termination.



(e)“Disability”. For purposes of this Agreement, “Disability” means that
Executive qualifies to receive long-term disability payments under the Company's
or the Operating Partnership's long-term disability insurance program, as it may
be amended from time to time. If there is no such program, “Disability” means
Executive is unable due to a physical or mental condition to perform the
essential functions of his position with or without reasonable accommodation for
six (6) months in the aggregate during any twelve (12) month period or based on
the written certification by two licensed physicians of the likely continuation
of such condition for such period.


(f)“Good Reason”. For purposes of this Agreement, “Good Reason” shall mean,
without Executive's express written consent, the occurrence of any of the
following circumstances unless, if correctable, such circumstances are fully
corrected within 30 days of the notice of termination given in respect thereof:
(i)
the assignment to Executive of duties materially inconsistent with Executive's
position and status hereunder, or an alteration, materially adverse to
Executive, in the nature of Executive's duties, responsibilities, and
authorities, Executive's positions or the conditions of Executive's employment
from those specified in Section 3 or otherwise hereunder (other than inadvertent
actions which are promptly remedied); for this purpose, it shall constitute
“Good Reason” under this subsection (f)(i) if Executive shall be required to
report to and take direction from any person other than the Chief Executive
Officer of the Company; except the foregoing shall not constitute Good Reason if
occurring in connection with the termination of Executive's employment for
Cause, Disability, Retirement, as a result of Executive's death, or as a result
of action by or with the consent of Executive; for purposes of this Section
8(f)(i), references to the Company (and the Board and stockholders of the
Company) refer to the ultimate parent company (and its board and stockholders)
succeeding the Company following an acquisition in which the corporate existence
of the Company continues, in accordance with Section 13(b);


17

--------------------------------------------------------------------------------




(ii)
(A) a reduction by the Company in Executive's Base Salary, (B) the setting of
Executive's annual target incentive opportunity in amounts less than specified
under or otherwise not in conformity with Section 4 hereof (other than a setting
of annual target incentives that would pay cash in amounts equal to the value of
what would otherwise have been provided in the form of Company common stock), or
(C) a material adverse change in benefits not in conformity with Section 5;



(iii)
the relocation of the principal place of Executive's employment not in
conformity with Section 3(c) hereof; for this purpose, required travel on the
Company's business will not constitute a relocation;



(iv)
the failure by the Company to pay to Executive (A) any portion of Executive's
base salary, (B) any portion of the Annual Cash Award or the Annual Stock
Incentive that is payable in cash and has been awarded to Executive pursuant to
Section 4(b), or (C) any portion of an installment of deferred compensation
under any deferred compensation program of the Company within seven days of the
date such compensation is due;



(v)
the failure by the Company to continue in effect any material compensation or
benefit plan in which Executive participated immediately prior to a Change in
Control, unless an equitable arrangement (embodied in an ongoing substitute or
alternative plan) has been made with respect to such plan, or the failure by the
Company to continue Executive's participation therein (or in such substitute or
alternative plan) on a basis not materially less favorable, both in terms of the
amounts of compensation or benefits provided and the level of Executive's
participation relative to other participants and the tax treatment of such
compensation or benefits, as existed at the time of the Change in Control;



(vi)
the failure of the Company to obtain a satisfactory agreement from any successor
to the Company to fully assume the Company's obligations and to perform under
this Agreement, as contemplated in Section 13(b) hereof; or



(vii)
any other failure by the Company to perform any material obligation under, or
breach by the Company of any material provision of, this Agreement.



(g)“Partial Year Bonus”. For purposes of this Agreement, a Partial Year Bonus is
an amount equal to the annual incentive compensation that would have become
payable to Executive for that year if his employment had not terminated, based
on the performance actually achieved prior to the date Executive's employment
terminates and the Reasonably Anticipated Performance for the remainder of the
year.

18

--------------------------------------------------------------------------------




(h)Intentionally omitted.


(i)“Reasonably Anticipated Performance”. For purposes of this Agreement,
“Reasonably Anticipated Performance” is performance reasonably anticipated at
the time of termination of employment, as determined by the Board, in good
faith, based on discussions with management of the Company and Executive and
based on documents (including term sheets, leases and letters of intent) and, in
the absence of documentation, material negotiations have commenced at the time
of termination and the transaction in question is completed, and other facts and
circumstances in existence at the time of termination.


(j)“Severance Period.” For purposes of this Agreement, the “Severance Period”
shall be:


(i)
the one-year period immediately following Executive's termination due to his
Retirement;



(ii)
the two-year period immediately following Executive's termination due to his
Disability;



(iii)
the three-year period immediately following Executive's termination by the
Company without Cause or Executive's termination of employment for Good Reason;
and



(iv)
in all other cases, there will be no Severance Period.



9.
Payment of Financial Obligations.



The payment or provision to Executive by the Company of any remuneration,
benefits or other financial obligations pursuant to this Agreement, including,
without limitation, the payment of Executive's Base Salary, Annual Cash Award,
Annual Stock Incentive, and other benefits set forth in Section 5(b) hereof, the
payment of the severance payment and Partial Year Bonus and provision of the
severance benefits (if applicable) as set forth in Section 6 and Section 7
hereof and any indemnification obligations, shall be allocated (the
“Compensation Split”) between the Company and the Operating Partnership by the
Committee based on any reasonable method; provided, however, that such
allocation shall not detrimentally alter the obligations of the Company and the
Operating Partnership to Executive.
10.
Rabbi Trust Obligation; Excise Tax-Related Provisions.



(a)Rabbi Trust Funding. In the event of a Change in Control (other than an
acquisition resulting in the acquirer being the beneficial owner of less than
50% of the Company's voting securities), the Company shall, not later than 30
days after the time of such Change in Control, have established one or more
rabbi trusts and shall deposit therein cash in an amount sufficient to provide
for full payment of all potential cash obligations of the Company that have
arisen or would arise as a result such Change in Control and a subsequent
termination of Executive's employment under Section 7(c) or 7(d). Such rabbi
trust(s) shall be irrevocable and shall provide that the Company may not,
directly or indirectly, use or recover any assets of the trust(s) until such
time as all obligations which potentially could arise hereunder have been
settled and paid in full, subject only to the claims of creditors of the Company
in the event of insolvency or bankruptcy of the Company.

19

--------------------------------------------------------------------------------




(b)Parachute Payments-Best After-Tax Result. Notwithstanding any other provision
of this Agreement or of any other agreement, contract, or understanding
heretofore or hereafter entered into by Executive and the Company, except an
agreement, contract, or understanding hereafter entered into that expressly
modifies or excludes application of this Section (the "Other Agreements"), and
notwithstanding any formal or informal plan or other arrangement heretofore or
hereafter adopted by the Company for the direct or indirect compensation of
Executive (including groups or classes of participants or beneficiaries of which
Executive is a member), whether or not such compensation is deferred, is in
cash, or is in the form of a benefit to or for Executive (a "Benefit
Arrangement"), any right to receive any payment or other benefit under this
Agreement shall not become payable, exercisable or vested (i) to the extent that
such right to exercise, vesting, payment, or benefit, taking into account all
other rights, payments, or benefits to or for Executive under this Agreement,
all Other Agreements, and all Benefit Arrangements, would cause any payment or
benefit to Executive under this Agreement to be considered a "parachute payment"
within the meaning of Section 280G(b)(2) of the Code as then in effect (a
"Parachute Payment") and (ii) if, as a result of receiving a Parachute Payment,
the aggregate after-tax amounts received by Executive from the Company under
this Agreement, all Other Agreements, and all Benefit Arrangements would be less
than the maximum after-tax amount that could be received by Executive without
causing any such payment or benefit to be considered a Parachute Payment. In the
event that the receipt of any such right to exercise, vesting, payment, or
benefit under this Agreement, in conjunction with all other rights, payments, or
benefits to or for Executive under this Agreement, any Other Agreement or any
Benefit Arrangement would cause Executive to be considered to have received a
Parachute Payment under this Agreement that would have the effect of decreasing
the after-tax amount received by Executive as described in clause (ii) of the
preceding sentence, then the Company shall reduce or eliminate the rights,
payments, or benefits under this Agreement, any Other Agreements, and any
Benefit Arrangements by first reducing or eliminating payments which are payable
in cash and then by reducing or eliminating payments, rights and benefits which
are not payable in cash, in each case in reverse order beginning with payments,
rights or benefits which are to be paid the farthest in time from the Change in
Control so that Executive will not be considered to have received a Parachute
Payment.


All determinations under this Section 10(b) shall be made at the expense of the
Company by a nationally recognized public accounting or consulting firm selected
by the Company and subject to the approval of Executive, which approval shall
not be unreasonably withheld. Such determination shall be binding upon Executive
and the Company.
The Company shall obtain an appraisal of the fair market value of the
Non-Competition Agreement entered into pursuant to Section 11(a) from time to
time as reasonably required (but no more often than annually, except in the case
of a Change in Control) and at its expense.

20

--------------------------------------------------------------------------------




11.
Non-Competition and Non-Disclosure; Executive Cooperation; Non-Disparagement.



(a)Noncompetition Agreement. Executive and the Company and the Operating
Partnership hereby confirm that they have previously executed a Noncompetition
Agreement that is consistent with Section 3(b) and shall only apply during the
Term and for a period of one year following a Change in Control.


(b)Non-Solicitation. Without the consent in writing of the Board, Executive will
not, at any time during the Term and for the length of the Severance Period,
acting alone or in conjunction with others, directly or indirectly (i) induce
any customers of the Company or any of its affiliates with whom Executive has
had contacts or relationships, directly or indirectly, during and within the
scope of his employment with the Company or any of its affiliates, to curtail or
cancel their business with the Company or any such affiliate; (ii) induce, or
attempt to influence, any employee of the Company or any of its affiliates to
terminate employment; or (iii) solicit or assist any third party in the
solicitation of, any person who is an employee of the Company or any affiliate;
provided, however, that activities engaged in by or on behalf of the Company are
not restricted by this covenant. The provisions of subparagraphs (i), (ii), and
(iii) above are separate and distinct commitments independent of each of the
other subparagraphs. Notwithstanding anything in this Section 11(b) to the
contrary, Executive is permitted to solicit any individual who served as his
executive assistant during the Term.


(c)Non-Disclosure; Ownership of Work. Executive shall not, at any time during
the Term and thereafter (including following Executive's termination of
employment for any reason), disclose, use, transfer, or sell, except in the
course of employment with or other service to the Company, any proprietary
information, secrets, organizational or employee information, or other
confidential information belonging or relating to the Company and its affiliates
and customers so long as such information has not otherwise been disclosed
through no wrongdoing of Executive or an individual under a similar restriction
or is not otherwise in the public domain, except as required by law or pursuant
to legal process. In addition, upon termination of employment for any reason,
Executive will return to the Company or its affiliates all documents and other
media containing information belonging or relating to the Company or its
affiliates. Executive will promptly disclose in writing to the Company all
inventions, discoveries, developments, improvements and innovations
(collectively referred to as “Inventions”) that Executive has conceived or made
during the Term; provided, however, that in this context “Inventions” are
limited to those which (i) relate in any manner to the existing or contemplated
business activities of the Company and its affiliates; (ii) are suggested by or
result from Executive's work at the Company; or (iii) result from the use of the
time, materials or facilities of the Company and its affiliates. All Inventions
will be the Company's property rather than Executive's. Should the Company
request it, Executive agrees to sign any document that the Company may
reasonably require to establish ownership in any Invention.


(d)Cooperation With Regard to Litigation. Executive agrees to cooperate with the
Company, during the Term and thereafter (including following Executive's
termination of employment for any reason), by making himself available to
testify on behalf of the Company or any subsidiary or affiliate of the Company,
in any action, suit, or proceeding, whether civil, criminal, administrative, or
investigative, and to assist the Company, or any subsidiary or affiliate of the
Company, in any such action, suit, or proceeding, by providing information and
meeting and consulting with the Board or its representatives or counsel, or
representatives or counsel to the Company, or any subsidiary or affiliate of the
Company, as may be reasonably requested and after taking into account
Executive's post-termination responsibilities and obligations. The Company
agrees to reimburse Executive, on an after-tax basis, for all reasonable
expenses actually incurred in connection with his provision of testimony or
assistance.

21

--------------------------------------------------------------------------------


(e)Non-Disparagement. Executive shall not, at any time during the Term and
thereafter make statements or representations, or otherwise communicate,
directly or indirectly, in writing, orally, or otherwise, or take any action
which may, directly or indirectly, disparage or be damaging to the Company, its
subsidiaries or affiliates or their respective officers, directors, employees,
advisors, businesses or reputations, nor shall members of the Board of Directors
or Executive's successor in office make any such statements or representations
regarding Executive. Notwithstanding the foregoing, nothing in this Agreement
shall preclude Executive or his successor or members of the Board of Directors
from making truthful statements that are required by applicable law, regulation
or legal process.


(f)Release of Employment Claims. Executive agrees, as a condition to receipt of
any termination payments and benefits provided for in Sections 6 and 7 herein
(other than Compensation Accrued at Termination or termination benefits payable
in connection with Executive's death) (the “Termination Benefits”), that he will
execute and not revoke a general release in substantially the form attached
hereto as Exhibit A. Such general release shall be provided to Executive within
five (5) days of his termination of employment and he shall execute the general
release within thirty (30) days and, pursuant to Exhibit A, the revocation
period with respect to such release is seven (7) days. In the event the release
of claims (and the expiration of any revocation rights provided therein) could
become effective in one of two (2) taxable years of Executive depending on when
Executive executes and delivers the release, any payment conditioned on
execution of the release shall not be made earlier than the first business day
of the later of such tax years.


(g)Forfeiture of Outstanding Options and Other Equity Awards. The provisions of
Sections 6 and 7 notwithstanding, if Executive fails to comply with the
restrictive covenants under Section 11(a) - (c), all options to purchase Common
Stock and other equity awards granted by the Company at and after the Effective
Date and then held by Executive or a transferee of Executive shall be
immediately forfeited and thereupon such options and equity awards shall be
cancelled. Notwithstanding the foregoing, Executive shall not forfeit any option
or equity award unless and until there shall have been delivered to him, within
two (2) months after the Board (i) had knowledge of conduct or an event
allegedly constituting grounds for such forfeiture and (ii) had reason to
believe that such conduct or event could be grounds for such forfeiture, a copy
of a resolution duly adopted by a majority affirmative vote of the membership of
the Board (excluding Executive) at a meeting of the Board called and held for
such purpose (after giving Executive reasonable notice specifying the nature of
the grounds for such forfeiture and not less than 30 days to correct the acts or
omissions complained of, if correctable, and affording Executive the
opportunity, together with his counsel, to be heard before the Board) finding
that, in the good faith opinion of the Board, Executive has engaged in conduct
set forth in this Section 11(g) which constitutes grounds for forfeiture of
Executive's options and equity awards; provided, however, that if any option is
exercised or equity award is settled after delivery of such notice and the Board
subsequently makes the determination described in this sentence, Executive shall
be required to pay to the Company an amount equal to the difference between the
aggregate value of the shares acquired upon such exercise of the option at the
date of the Board determination and the aggregate exercise price paid by
Executive and an amount equal to the fair market value of the shares delivered
in settlement of the equity award at the date of such determination (net of any
cash payment for the shares by Executive). Any such forfeiture shall apply to
such options notwithstanding any term or provision of any option agreement. In
addition, Executive agrees that all compensation paid or payable to Executive
shall be subject to (i) the provisions of the Company's claw-back policy as in
effect on the Effective Date, and (ii) any claw-back required by applicable law.

22

--------------------------------------------------------------------------------




(h)Survival. The provisions of this Section 11 shall survive the termination of
the Term and any termination or expiration of this Agreement.


(i)Remedies. Executive agrees that any breach of the terms of this Section 11
would result in irreparable injury and damage to the Company for which the
Company would have no adequate remedy at law; Executive therefore also agrees
that in the event of said breach or any threat of breach and notwithstanding
Section 12, the Company shall be entitled to an immediate injunction and
restraining order from a court of competent jurisdiction to prevent such breach
and/or threatened breach and/or continued breach by Executive and/or any and all
persons and/or entities acting for and/or with Executive, without having to
prove damages. The availability of injunctive relief shall be in addition to any
other remedies to which the Company may be entitled at law or in equity, but
remedies other than injunctive relief may only be pursued in an arbitration
brought in accordance with Section 12. The terms of this paragraph shall not
prevent the Company from pursuing in an arbitration any other available remedies
for any breach or threatened breach of this Section 11, including but not
limited to the recovery of damages from Executive. Executive hereby further
agrees that, if it is ever determined, in an arbitration brought in accordance
with Section 12, that willful actions by Executive have constituted wrongdoing
that contributed to any material misstatement or omission from any report or
statement filed by the Company with the U.S. Securities and Exchange Commission
or material fraud against the Company, then the Company, or its successor, as
appropriate, may recover all of any award or payment made to Executive, less the
amount of any net tax owed by Executive with respect to such award or payment
over the tax benefit to Executive from the repayment or return of the award or
payment, pursuant to Section 7(c) or (d), and Executive agrees to repay and
return such awards and amounts to the Company within 30 calendar days of
receiving notice from the Company that the Board has made the determination
referenced above and accordingly the Company is demanding repayment pursuant to
this Section 11(i). The Company or its successor may, in its sole discretion,
affect any such recovery by (i) obtaining repayment directly from Executive;
(ii) setting off the amount owed to it against any amount or award that would
otherwise be payable by the Company to Executive; or (iii) any combination of
(i) and (ii) above.


12.
Governing Law; Disputes; Arbitration.



(a)Governing Law. This Agreement is governed by and is to be construed,
administered, and enforced in accordance with the laws of the State of
California, without regard to conflicts of law principles. If under the
governing law, any portion of this Agreement is at any time deemed to be in
conflict with any applicable statute, rule, regulation, ordinance, or other
principle of law, such portion shall be deemed to be modified or altered to the
extent necessary to conform thereto or, if that is not possible, to be omitted
from this Agreement. The invalidity of any such portion shall not affect the
force, effect, and validity of the remaining portion hereof. If any court
determines that any provision of Section 11 is unenforceable because of the
duration or geographic scope of such provision, it is the parties' intent that
such court shall have the power to modify the duration or geographic scope of
such provision, as the case may be, to the extent necessary to render the
provision enforceable and, in its modified form, such provision shall be
enforced.

23

--------------------------------------------------------------------------------




(b)Reimbursement of Expenses in Enforcing Rights. All reasonable costs and
expenses (including fees and disbursements of counsel) incurred by Executive in
negotiating this Agreement shall be paid on behalf of or reimbursed to Executive
promptly by the Company. All reasonable costs and expenses (including fees and
disbursements of counsel) incurred by Executive in seeking to interpret this
Agreement or enforce rights pursuant to this Agreement (A) prior to a Change in
Control, shall be paid on behalf of or reimbursed to Executive promptly by the
Company provided Executive is the prevailing party, and (B) after a Change in
Control, shall be paid on behalf of or reimbursed to Executive promptly by the
Company regardless of whether Executive is the prevailing party, provided that
no reimbursement shall be made of such expenses relating to any unsuccessful
assertion of rights if and to the extent that Executive's assertion of such
rights was in bad faith or frivolous, as determined by arbitrators in accordance
with Section 12(c) or a court having jurisdiction over the matter. All
reasonable costs and expenses (including fees and disbursements of counsel)
incurred by Executive in seeking to defend the valuation of the Non-Competition
Agreement and against claims made by any taxing authorities pursuant to Section
280G and Section 4999 of the Code or similar state law shall be paid on behalf
of or reimbursed to Executive promptly by the Company regardless of whether
Executive is the prevailing party, provided that no reimbursement shall be made
for any tax liability imposed on Executive.


(c)Arbitration. Any dispute or controversy arising under or in connection with
this Agreement, arising prior to a Change in Control, shall be settled
exclusively by arbitration in Los Angeles, California by three arbitrators in
accordance with the National Rules for the Resolution of Employment Disputes of
the American Arbitration Association in effect at the time of submission to
arbitration. Judgment may be entered on the arbitrators' award in any court
having jurisdiction. For purposes of entering any judgment upon an award
rendered by the arbitrators, the Company and Executive hereby consent to the
jurisdiction of any or all of the following courts: (i) the United States
District Court for the Southern District of California, (ii) any of the courts
of the State of California, or (iii) any other court having jurisdiction. The
Company and Executive further agree that any service of process or notice
requirements in any such proceeding shall be satisfied if the rules of such
court relating thereto have been substantially satisfied. The Company and
Executive hereby waive, to the fullest extent permitted by applicable law, any
objection which it may now or hereafter have to such jurisdiction and any
defense of inconvenient forum. The Company and Executive hereby agree that a
judgment upon an award rendered by the arbitrators may be enforced in other
jurisdictions by suit on the judgment or in any other manner provided by law.
Subject to Section 12(b), the Company shall bear all costs and expenses arising
in connection with any arbitration proceeding pursuant to this Section 12.
Notwithstanding any provision in this Section 12, Executive shall be paid
compensation due and owing under this Agreement during the pendency of any
dispute or controversy arising under or in connection with this Agreement. Any
dispute or controversy arising under or in connection with this Agreement,
arising in connection with or after a Change in Control, may, at the discretion
of Executive be settled (i) by arbitration, in accordance with this Section
12(c) or (ii) by a court of competent jurisdiction.

24

--------------------------------------------------------------------------------




(d)Interest on Unpaid Amounts. Any amount which has become payable pursuant to
the terms of this Agreement or any decision by arbitrators or judgment by a
court of law pursuant to this Section 12 but which has not been timely paid
shall bear interest at the prime rate in effect at the time such amount first
becomes payable, as quoted by the Company's principal bank prior to the date of
such decision or judgment and at the prime rate plus four percent (4%) from and
after the date of such decision or judgment until payment.


(e)LIMITATION ON LIABILITIES. IF EITHER EXECUTIVE OR THE COMPANY IS AWARDED ANY
DAMAGES AS COMPENSATION FOR ANY BREACH OR ACTION RELATED TO THIS AGREEMENT, A
BREACH OF ANY COVENANT CONTAINED IN THIS AGREEMENT (WHETHER EXPRESS OR IMPLIED
BY EITHER LAW OR FACT), OR ANY OTHER CAUSE OF ACTION BASED IN WHOLE OR IN PART
ON ANY BREACH OF ANY PROVISION OF THIS AGREEMENT, SUCH DAMAGES SHALL BE LIMITED
TO CONTRACTUAL AND CONSEQUENTIAL DAMAGES PLUS INTEREST ON ANY DELAYED PAYMENT AT
THE MAXIMUM RATE PER ANNUM ALLOWABLE BY APPLICABLE LAW FROM AND AFTER THE
DATE(S) THAT SUCH PAYMENTS WERE DUE AND SHALL EXCLUDE PUNITIVE DAMAGES EVEN IF
THE RULES REFERRED TO IN SECTION 12(C) WOULD PROVIDE OTHERWISE. This provision
shall not apply on or after the occurrence of a Change in Control.


(f)WAIVER OF JURY TRIAL. TO THE EXTENT APPLICABLE, EACH OF THE PARTIES TO THIS
AGREEMENT HEREBY AGREES TO WAIVE ITS RESPECTIVE RIGHTS TO A JURY TRIAL FOR ANY
CLAIM OR CAUSE OF ACTION BASED UPON OR ARISING OUT OF THIS AGREEMENT OR ANY
DEALINGS BETWEEN THEM RELATING TO THE SUBJECT MATTER OF THIS AGREEMENT. This
provision is subject to Section 12(C), requiring arbitration of disputes
hereunder. This provision shall not apply on or after the occurrence of a Change
in Control.


13.
Miscellaneous.



(a)Integration. This Agreement cancels and supersedes any and all prior
agreements and understandings (whether written or oral) between the parties
hereto with respect to the employment of Executive by the Company, any parent or
predecessor company, and the Company's subsidiaries during the Term, including
the Prior Employment Agreements, but excluding existing written contracts
relating to compensation under equity compensation and employee benefit plans of
the Company and its subsidiaries. The foregoing notwithstanding, Executive shall
not participate in the Company's Employee Protection Program unless the
aggregate benefits provided under such plan would exceed the aggregate benefits
provided to Executive under this Agreement upon termination of employment, in
which case Executive shall only receive the excess amount provided under the
Company's Employee Protection Program. This Agreement constitutes the entire
agreement among the parties with respect to the matters herein provided, and no
modification or waiver of any provision hereof shall be effective unless in
writing and signed by the parties hereto. Executive shall not be entitled to any
payment or benefit under this Agreement which duplicates a payment or benefit
received or receivable by Executive under such prior agreements and
understandings or under any benefit or compensation plan of the Company. In the
event of any inconsistency or conflict between the terms of this Agreement and
the terms of any other compensation plans and agreements approved by the Company
after the date of this agreement, including plans or agreements providing for
incentive compensation, equity compensation or employee benefits, the terms that
are most favorable to Executive shall control.



25

--------------------------------------------------------------------------------


(b)Successors; Transferability. The Company shall require any successor (whether
direct or indirect, by purchase, merger, consolidation or otherwise, and whether
or not the corporate existence of the Company continues) to all or substantially
all of the business and/or assets of the Company to expressly assume and agree
to perform this Agreement in the same manner and to the same extent that the
Company would be required to perform it if no such succession had taken place.
As used in this Agreement, “Company” shall mean the Company as hereinbefore
defined and any successor to its business and/or assets as aforesaid which
assumes and agrees to perform this Agreement by operation of law, or otherwise
and, in the case of an acquisition of the Company in which the corporate
existence of the Company continues, the ultimate parent company following such
acquisition. Subject to the foregoing, the Company may transfer and assign this
Agreement and the Company's rights and obligations hereunder to another entity
that is substantially comparable to the Company in its financial strength and
ability to perform the Company's obligations under this Agreement. Neither this
Agreement nor the rights or obligations hereunder of the parties hereto shall be
transferable or assignable by Executive, except in accordance with the laws of
descent and distribution or as specified in Section 13(c).


(c)Beneficiaries. Executive shall be entitled to designate (and change, to the
extent permitted under applicable law) a beneficiary or beneficiaries to receive
any compensation or benefits provided hereunder following Executive's death.


(d)Notices. Whenever under this Agreement it becomes necessary to give notice,
such notice shall be in writing, signed by the party or parties giving or making
the same, and shall be served on the person or persons for whom it is intended
or who should be advised or notified, by Federal Express or other similar
overnight service or by certified or registered mail, return receipt requested,
postage prepaid and addressed to such party at the address set forth below or at
such other address as may be designated by such party by like notice:





26

--------------------------------------------------------------------------------




If to the Company:
KILROY REALTY CORPORATION
12200 West Olympic Boulevard, Suite 200
Los Angeles, CA 90064
Attention: Corporate Counsel


If to Executive:
Jeffrey C. Hawken
12200 West Olympic Boulevard, Suite 200
Los Angeles, CA 90064


If the parties by mutual agreement supply each other with fax numbers for the
purposes of providing notice by facsimile, such notice shall also be proper
notice under this Agreement. In the case of Federal Express or other similar
overnight service, such notice or advice shall be effective when sent, and, in
the cases of certified or registered mail, shall be effective two days after
deposit into the mails by delivery to the U.S. Post Office.
(e)Reformation. The invalidity of any portion of this Agreement shall not be
deemed to render the remainder of this Agreement invalid.


(f)Headings. The headings of this Agreement are for convenience of reference
only and do not constitute a part hereof.


(g)No General Waivers. The failure of any party at any time to require
performance by any other party of any provision hereof or to resort to any
remedy provided herein or at law or in equity shall in no way affect the right
of such party to require such performance or to resort to such remedy at any
time thereafter, nor shall the waiver by any party of a breach of any of the
provisions hereof be deemed to be a waiver of any subsequent breach of such
provisions. No such waiver shall be effective unless in writing and signed by
the party against whom such waiver is sought to be enforced.


(h)No Obligation To Mitigate. Executive shall not be required to seek other
employment or otherwise to mitigate Executive's damages upon any termination of
employment; provided, however, that, to the extent Executive receives from a
subsequent employer health or other insurance benefits that are substantially
similar to the benefits referred to in Section 5(b) hereof, any such benefits to
be provided by the Company to Executive following the Term shall be
correspondingly reduced.


(i)Offsets; Withholding. The amounts required to be paid by the Company to
Executive pursuant to this Agreement shall not be subject to offset other than
with respect to any amounts that are owed to the Company by Executive due to his
receipt of funds as a result of his fraudulent activity. The foregoing and other
provisions of this Agreement notwithstanding, all payments to be made to
Executive under this Agreement, including under Sections 6 and 7, or otherwise
by the Company, will be subject to withholding to satisfy required withholding
taxes and other required deductions.

27

--------------------------------------------------------------------------------




(j)Successors and Assigns. This Agreement shall be binding upon and shall inure
to the benefit of Executive, his heirs, executors, administrators and
beneficiaries, and shall be binding upon and inure to the benefit of the Company
and its successors and assigns.


(k)Counterparts. This Agreement may be executed in counterparts, each of which
shall be deemed to be an original but all of which together will constitute one
and the same instrument.


(l)Due Authority and Execution. The execution, delivery and performance of this
Agreement have been duly authorized by the Company and this Agreement represents
the valid, legal and binding obligation of the Company, enforceable against the
Company according to its terms.


(m)Representations of Executive. Executive represents and warrants to the
Company that he has the legal right to enter into this Agreement and to perform
all of the obligations on his part to be performed hereunder in accordance with
its terms and that he is not a party to any agreement or understanding, written
or oral, which prevents him from entering into this Agreement or performing all
of his obligations hereunder. In the event of a breach of such representation or
warranty on Executive's part or if there is any other legal impediment which
prevents him from entering into this Agreement or performing all of his
obligations hereunder, the Company shall have the right to terminate this
Agreement forthwith in accordance with the same notice and hearing procedures
specified above in respect of a termination by the Company for Cause pursuant to
Section 7(a) and shall have no further obligations to Executive hereunder.
Notwithstanding a termination by the Company under this Section 13(m),
Executive's obligations under Section 11 shall survive such termination.


14.
D&O Insurance.



The Company will maintain directors' and officers' liability insurance during
the Term and for a period of six years after the date Executive ceases
performing services for the Company, covering acts and omissions of Executive
during the Term, on terms substantially no less favorable than those in effect
on the Effective Date.


[Signature Page Follows]







28

--------------------------------------------------------------------------------


IN WITNESS WHEREOF, Executive has hereunto set his hand and the Company has
caused this instrument to be duly executed as of the date first above written.




                        
 
KILROY REALTY CORPORATION,
 
a Maryland corporation
 
 
 
 
By:
/s/   Tyler Rose
 
 
Tyler Rose 
Executive Vice President, Chief Financial Officer and Secretary
 
 
 
 
By:
/s/   Joseph Magri
 
 
Joseph Magri
Vice President, Corporate Counsel
 
 
 
 
KILROY REALTY L.P.,
 
a Delaware limited partnership
 
 
 
 
By:
KILROY REALTY CORPORATION,
 


a Maryland corporation
 


its general partner
 
 
 
 
By:
/s/   Tyler Rose
 
 
Tyler Rose 
Executive Vice President, Chief Financial Officer and Secretary
 
 
 
 
By:
/s/   Joseph Magri
 
 
Joseph Magri 
Vice President, Corporate Counsel
 
 
 
 
EXECUTIVE
 
 
 
 
/s/   Jeffrey C. Hawken
 
Jeffrey C. Hawken






--------------------------------------------------------------------------------


EXHIBIT A1
For and in consideration of the payments and other benefits due to Jeffrey C.
Hawken (the “Executive”) pursuant to the Employment Agreement that was amended
and restated as of January 1, 2013 (the “Employment Agreement”), by and between
Kilroy Realty Corporation, (the “Company”) and Executive, and for other good and
valuable consideration, Executive hereby agrees, for Executive, Executive's
spouse and child or children (if any), Executive's heirs, beneficiaries,
devisees, executors, administrators, attorneys, personal representatives,
successors and assigns, to forever release, discharge and covenant not to sue
the Company, or any of its divisions, affiliates, subsidiaries, parents,
branches, predecessors, successors, assigns, and, with respect to such entities,
their officers, directors, trustees, employees, agents, shareholders,
administrators, general or limited partners, representatives, attorneys,
insurers and fiduciaries, past, present and future (the “Released Parties”) from
any and all claims of any kind arising out of, or related to, his employment
with the Company, its affiliates and subsidiaries (collectively, with the
Company, the “Affiliated Entities”) or Executive's separation from employment
with the Affiliated Entities, which Executive now has or may have against the
Released Parties, whether known or unknown to Executive, by reason of facts
which have occurred on or prior to the date that Executive has signed this
Release. Such released claims include, without limitation, any and all claims
relating to the foregoing under federal, state or local laws pertaining to
employment, including, without limitation, the Age Discrimination in Employment
Act, Title VII of the Civil Rights Act of 1964, as amended, 42 U.S.C. Section
2000e et. seq., the Fair Labor Standards Act, as amended, 29 U.S.C. Section 201
et. seq., the Americans with Disabilities Act, as amended, 42 U.S.C. Section
12101 et. seq. the Reconstruction Era Civil Rights Act, as amended, 42 U.S.C.
Section 1981 et. seq., the Rehabilitation Act of 1973, as amended, 29 U.S.C.
Section 701 et. seq., the Family and Medical Leave Act of 1992, 29 U.S.C.
Section 2601 et. seq., and any and all state or local laws regarding employment
discrimination and/or federal, state or local laws of any type or description
regarding employment, including but not limited to any claims arising from or
derivative of Executive's employment with the Affiliated Entities, as well as
any and all such claims under state contract or tort law.
EXECUTIVE ACKNOWLEDGES THAT EXECUTIVE HAS BEEN ADVISED OF AND IS FAMILIAR WITH
THE PROVISIONS OF CALIFORNIA CIVIL CODE SECTION 1542, WHICH PROVIDES AS FOLLOWS:
“A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS OR HER FAVOR AT THE TIME OF EXECUTING THE RELEASE,
WHICH, IF KNOWN BY HIM OR HER, MUST HAVE MATERIALLY AFFECTED HIS OR HER
SETTLEMENT WITH THE DEBTOR.”
BEING AWARE OF SAID CODE SECTION, EXECUTIVE HEREBY EXPRESSLY WAIVES ANY RIGHTS
HE MAY HAVE THEREUNDER, AS WELL AS UNDER ANY OTHER STATUTES OR COMMON LAW
PRINCIPLES OF SIMILAR EFFECT.






____________________________
1 This release may be amended by the Company to reflect new laws and changes in
applicable laws.



--------------------------------------------------------------------------------




Executive has read this Release carefully, acknowledges that Executive has been
given at least 21 days to consider all of its terms and has been advised to
consult with any attorney and any other advisors of Executive's choice prior to
executing this Release, and Executive fully understands that by signing below
Executive is voluntarily giving up any right which Executive may have to sue or
bring any other claims against the Released Parties, including any rights and
claims under the Age Discrimination in Employment Act. Executive also
understands that Executive has a period of seven days after signing this Release
within which to revoke his agreement, and that neither the Company nor any other
person is obligated to make any payments or provide any other benefits to
Executive pursuant to the Agreement until eight days have passed since
Executive's signing of this Release without Executive's signature having been
revoked other than any accrued obligations or other benefits payable pursuant to
the terms of the Company's normal payroll practices or employee benefit plans.
Finally, Executive has not been forced or pressured in any manner whatsoever to
sign this Release, and Executive agrees to all of its terms voluntarily.
Notwithstanding anything else herein to the contrary, this Release shall not
affect: (i) the Company's obligations under any compensation or employee benefit
plan, program or arrangement (including, without limitation, obligations to
Executive under the Employment Agreement, any stock option, stock award or
agreements or obligations under any pension, deferred compensation or retention
plan) provided by the Affiliated Entities where Executive's compensation or
benefits are intended to continue or Executive is to be provided with
compensation or benefits, in accordance with the express written terms of such
plan, program or arrangement, beyond the date of Executive's termination; (ii)
rights to indemnification Executive may have under the Employment Agreement or a
separate agreement entered into with the Company; or (iii) rights Executive may
have as a shareholder, unit holder or prior member of the operating partnership.
This Release is final and binding and may not be changed or modified except in a
writing signed by both parties. Section 12 of the Employment Agreement shall
apply to this Release.


Date:    ____________________________
Jeffrey C. Hawken
Date:    ____________________________
Kilroy Realty Corporation
Date:    ____________________________
Kilroy Realty Corporation





